 

Exhibit 10.1 

 

EXECUTIVE TRANSITION AND CONSULTING AGREEMENT

 

This Executive Transition and Consulting Agreement (“Agreement”) is made and
entered into by and between Celia Catlett (“Catlett”) and Texas Roadhouse, Inc.,
Texas Roadhouse Holdings LLC, and Texas Roadhouse Management Corp. (“Management
Corp.”) (collectively, “Texas Roadhouse” or the “Companies”). Catlett and the
Companies will together be referred to herein as the “Parties” or individually
as a “Party.”

 

Recitals

 

A.Catlett is currently the General Counsel and Corporate Secretary of Texas
Roadhouse, Inc. and is paid and provided benefits by Management Corp. for such
services pursuant to the terms of a 2018 Employment Agreement with Management
Corp. executed on December 26, 2017 (the “Employment Agreement”).

 

B.Catlett has expressed her intention to resign from active employment with the
Companies.

 

C.The Companies wish to arrange for an orderly transition of Catlett’s duties,
and Catlett wishes to facilitate and cooperate in such transition on the terms
and conditions set out in this Agreement.

 

Agreements

 

NOW THEREFORE, in consideration of the covenants and mutual promises contained
herein, the Parties agree as follows:

 

1.                  Termination Date. Catlett resigns all of her titles, officer
and/or board or manager positions with the Companies and any of their affiliates
effective on August 22, 2019 (the “Termination Date”) and the Companies hereby
accept such resignation as of that same date.

 

2.                  Effective Date. The Effective Date of the remainder of
Agreement shall be the 8th day after it is executed by Catlett, provided that,
prior to that date, she has not revoked it in accordance with Section 8(d)
hereof. If the Effective Date does not occur, Catlett’s employment will
nonetheless have ended but the Consulting Period shall cease, and no amounts
thereafter due to be paid hereunder shall be due or payable and all Catlett’s
rights with respect to the compensation set out herein shall be forfeited.

 

3.                  Post-Employment Consulting Availability and Duties. From and
after the Termination Date, Catlett will continue to make herself available on a
consulting basis, as and if called on by the Companies’ management, officers or
the chairs of the audit and compensation committees of the Board of Directors
with reasonable prior notice, for no more than 8 hours per week on average,
during the period between the Termination Date and January 31, 2020 (the
“Consulting Period”). During the Consulting Period, Catlett shall provide
information and guidance to any interim and/or new general counsel and assist in
answering questions for or training others in the Companies regarding matters in
which she was involved prior to the Termination Date or legal issues that may
arise that are in her particular areas of experience. Consulting services
hereunder shall be performed in Catlett’s capacity as an independent contractor.
Nothing contained herein shall be deemed to create the relationship of partner,
principal and agent, or joint venture between the Parties after the Termination
Date. Catlett shall have no right or authority to incur obligations of any kind
in the name of or for the account of Companies nor to commit or bind the
Companies to any contract or other obligation during the Consulting Period.

 



 

 

 

4.                  Separation and Consulting Compensation. Catlett will receive
the following payments from the Companies in connection with her separation and
in consideration of her willingness to provide ongoing consulting services as
provided herein:

 

(a)               Management Corp. shall pay Catlett (or Catlett’s estate, if
she dies before such date) at her current rate of base compensation ($315,000)
in bi-weekly installments pursuant to Management Corp.’s regular payroll cycles
during the Consulting Period, less income and employment tax withholdings as may
be required by law, as well as, through December 31, 2019 (and not thereafter),
less any amounts which Catlett previously and irrevocably elected be deferred
from her 2019 base salary pursuant to the Third Amended and Restated Deferred
Compensation Plan of Management Corp. (the “DCP”).

 

(b)               Management Corp will pay Catlett, at the first pay date
following her execution of this Agreement, a stipend of $6,500, less income and
employment tax withholdings, to assist her in paying for ongoing health
insurance via a timely election made under the Companies’ health plan pursuant
to the Consolidated Omnibus Reconciliation Act (COBRA) or otherwise.

 

(c)                Catlett will be permitted to retain the laptop computer she
has used during her employment with the Companies, after any Company-specific
software or confidential data is removed therefrom by the Companies.

 

(d)               Catlett (or Catlett’s estate, if she dies before such date)
shall be entitled to be paid an annual incentive bonus with respect to 2019, to
the extent the performance metrics as previously approved by the Compensation
Committee of Texas Roadhouse, Inc. are certified as met, paid at the same time
and in the same manner as to other management who also participate in such
program, but in no event later than March 15, 2020; provided, however, that such
bonus shall not be paid and Catlett will have no rights with respect thereto if
she does not tender a signed copy of the Release set forth as Annex A to this
Agreement on or within 3 business days after the Consulting Period expires, or
if she tenders such Release and then revokes it within the period provided for
revocation in that Release.

 

(e)               Catlett was awarded 10,000 restricted stock units under the
Texas Roadhouse, Inc. 2013 Long-Term Incentive Plan under an Award Agreement
dated January 8, 2019, and Texas Roadhouse, Inc. (pursuant to approval by its
Compensation Committee), hereby agrees that the Consulting Period shall extend
Catlett’s Continuous Service as provided in such Award, such that the Award
shall be and become vested on January 8, 2020.

 

5.                  Benefit Plan Participation.

 

(a)                Except for (i) continued deferrals into the DCP as provided
in Section 4(a) above, and (ii) benefits made available under the terms of the
Companies’ employee benefit plans for former employees (such as COBRA), in
accordance with such plans’ terms as in effect from time to time, all Catlett’s
rights as an employee to paid time off, reimbursements, and participation in
employee benefit plans shall cease on the Termination Date.

 

(b)               Except for the equity award referred to in Section 4(e), all
other outstanding equity awards, including but not limited to the
retention-based restricted stock unit award dated December 26, 2017 which would
otherwise vest on January 8, 2021, shall lapse and be forfeited on the
Termination Date.

 



 

 

 

(c)                Business expenses incurred by Catlett prior to the
Termination Date that are eligible for reimbursement under the Companies’
policies generally, to the extent timely submitted, shall be paid in accordance
with the policies of the Companies now in effect.

 

(d)               Pursuant to the terms of the DCP, Catlett is entitled to
payment of certain deferred amounts at a future date. The Parties agree that,
upon the Termination Date, whether or not Catlett signs this Agreement or
revokes it, Catlett will have incurred a “Separation from Service” as defined in
Internal Revenue Code Section 409A and the DCP, such that the timing of payment
of her DCP benefits will be governed by the Termination Date and her status as a
“Specified Employee” thereunder, which means that DCP benefits may not begin
until six months following the Termination Date.

 

6.                  Ongoing Obligations Pursuant to Employment Agreement.
Catlett’s duties as an employee cease on the Termination Date. Sections 9
(Termination of Employment) and 10 (Payments upon Termination of Employment) of
the Employment Agreement are hereby amended and superseded entirely with the
compensation and other terms in this Agreement. Catlett remains subject to
various post-employment obligations contained in the Employment Agreement,
including but not limited to obligations pertaining to the clawbacks,
nondisclosure of confidential information, non-disparagement, non-competition,
non-hire, and non-solicitation, intellectual property, return of property (other
than the laptop referred to in Section 4(c)), and survival (Sections 4(g), 6-8,
and 11-13), except that the “Restricted Period” as defined therein shall include
the Consulting Period, and shall continue for 2 years thereafter.

 

7.                  General Release, Waiver of All Claims and Potential Claims.
Catlett, individually and collectively, for and on behalf of herself, her
estate, agents, attorneys, successors, heirs, executors, administrators and
assigns, agrees not to file, pursue or prosecute any lawsuit, action, charge or
claim, of any nature whatsoever, against the Companies or any of their agents,
directors, shareholders, parent and subsidiary corporations, joint venturers,
officers, employees, representatives, attorneys, predecessors and/or successors,
or against any other person or entity of any kind (collectively, the
“Releasees”), both jointly and individually, and releases all such claims,
demands, causes of action, suits, debts, complaints, liabilities, obligations,
promises, agreements, controversies, damages and expenses that are releasable by
law (including, without limitation, attorneys fees and costs actually incurred
or to be incurred) of any nature or description whatsoever, in law or equity,
whether known or unknown, in connection with or arising out of Catlett’s
employment or other affiliation with the Companies, the terms and conditions of
employment with the Companies and/or her resignation from employment with the
Companies, whether such claim is known or unknown to Catlett, accrued or
unaccrued, which she ever had, now has or may have had against Releasees since
the beginning of time through the date of execution of this Agreement. This
release includes, but is not limited to, any and all claims arising under
Federal, State or local statutes, ordinances, resolutions, regulations or
constitutional provisions, each as amended, regulating employment relationships
or prohibiting discrimination in employment on the basis of sex, sexual
orientation, race, religion, national origin, age, disability and/or veterans'
status, including, but not limited to, claims arising under: Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. §§
1981, 1981a, 1983 and 1985; the Kentucky Civil Rights Act, as amended, KRS
Chapter 344.010 et seq,; any other state laws addressing discrimination issues;
the Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.; the
Federal Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Older Workers' Benefits Protection Act; Executive Order 11246; KRS Chapters 337
and 207; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq.; the Sarbanes-Oxley Act, 18 U.S.C.
§§ 1514A, et seq.; the Pregnancy Discrimination Act; the Employee Retirement
Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq.; the Genetic Information
Non-Discrimination Act, 42 U.S.C. §§ 2000ff et seq., the minimum wage act, wage
payment law and wage discrimination statutes and workers compensation statutes
and similar state laws of Kentucky, in all instances as amended. This general
release and waiver of claims also includes, but is not limited to, any and all
claims for unpaid benefits or entitlements asserted under any plan, policy,
benefits offering or program (except as otherwise required by law), any and all
contract or tort claims, including, without limitation, claims of wrongful
discharge, assault, battery, intentional infliction of emotional distress,
negligence, and/or defamation against Releasees. Nothing in this section or any
other provision in the remainder of this Agreement shall be construed to prevent
Catlett from (i) making a claim for indemnity under law or governance documents
providing for indemnity or insurance against claims for acts or omissions in her
capacity acting as an officer or director of the Companies; or (ii) talking to,
cooperating in any investigation by, and/or filing a charge with a government
agency, including but not limited to the Securities and Exchange Commission (the
“SEC”), the U.S. Equal Employment Opportunity Commission (the “EEOC”), or any
similar state or local fair employment practices administrative agency. However,
by signing this Agreement, Catlett hereby waives the right to recover from
Releasees any relief from any charge or claim pursued or otherwise prosecuted by
her, or by persons or entities like the EEOC acting by or through her,
including, without limitation, the right to attorneys’ fees, costs, and any
other relief, whether legal or equitable, sought in such charge, claim, or other
proceeding.

 



 

 

 

8.                  Specific Release of Age Claims.

 

(a)               Catlett agrees that in exchange for a portion of the
consideration described in Section 4 of this Agreement, this Agreement
constitutes a knowing and voluntary release and waiver of all rights or claims
she may have against the Companies or any of their agents, directors,
shareholders, parent and subsidiary corporations, joint venturers, officers,
employees, representatives, attorneys, predecessors and/or successors including,
but not limited to, all rights or claims arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621-634, as amended by the Older Workers'
Benefit Protection Act, P.L. 101-433 (“ADEA”), including, but not limited to,
all claims of age discrimination in employment and all claims of retaliation in
violation of the ADEA and any state statute or local ordinance barring age
discrimination.

 

(b)               The Parties agree that, by entering into this Agreement,
Catlett does not waive rights or claims that may arise after the date this
Agreement is executed.

 

(c)               Catlett represents and warrants that the Companies advised her
to consult with an attorney prior to executing this Agreement and that Catlett
was provided the opportunity to do so. Catlett further represents and warrants
that the Companies provided her a period of at least twenty-one (21) days in
which to consider this Agreement before executing this Agreement.

 

(d)               The Parties agree that, for a period of seven (7) days
following the execution of this Agreement, Catlett has the right to revoke this
Agreement, and the Companies and Catlett further agree that this Agreement shall
not become effective or enforceable until the revocation period of seven (7)
days has expired. Written notice of revocation must be sent to the Companies
within the seven (7) day period to the attention of Mark Simpson, Texas
Roadhouse.

 

(e)               Catlett agrees that if she executes this Agreement at any time
prior to the end of the period provided in which to consider this Agreement,
such early execution was a knowing and voluntary waiver of her right to consider
this Agreement for at least twenty-one (21) days, and was because of her desire
to receive immediately the consideration provided hereunder and her belief that
she had ample time in which to consider and understand this Agreement, and in
which to review this Agreement with an attorney.

 



 

 

 

9.                  No Known Claims. Catlett represents, warrants and covenants
that, as of the date she signs this Agreement, (1) she is unaware of any wages
(as that term is defined by applicable state law) that are owed to her by the
Companies and that have not been paid; (2) she is unaware of any request for
leave under the Family and Medical Leave Act that was denied; (3) she has no
known work-related injury, disability, or illness, and has not requested any
accommodation under the Americans With Disabilities Act or similar state law
that has not been satisfied; and (4) she is unaware of any document,
circumstance, occurrence, or any conduct on behalf of the Companies or any of
their agents, employees, officers or directors, or any Releasee, which evidence,
contain, or constitute a violation of any law, standard, or regulation,
including but not limited to a violation of federal or state securities laws,
which either has not been properly documented by her in the Companies’ records
or not been disclosed by her to persons other than herself at the Companies,
upon which representations the Companies expressly rely in entering into this
Agreement.

 

10.              No Wrongdoing by the Parties. The Parties further agree that
they have entered this Agreement to resolve any and all claims, if any, Catlett
may have against the Companies or any other Releasee, and that this Agreement
does not constitute an admission of, or is to be used as evidence of, any
liability, violation or wrongdoing of any kind by either Party.

 

11.              Cooperation with Litigation. Catlett agrees to cooperate with
the Companies during the Consulting Period and thereafter, by being reasonably
available to testify on behalf of the Companies in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Companies in any such action, suit, or proceeding by providing
information to and meeting and consulting with the Companies, or any of their
counsel or representatives upon reasonable request, provided that such
cooperation and assistance shall not materially interfere with Catlett’s
then-current professional activities and that the Companies shall agree to
reimburse Catlett for all reasonable out-of-pocket expenses incurred by Catlett
in connection with providing such cooperation and assistance.

 

12.              Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by, subject to, and construed in accordance with the laws of the
Commonwealth of Kentucky without regard to conflict of law principles. Any
action relating to this Agreement shall only be brought in a court of competent
jurisdiction in the Jefferson County, the Commonwealth of Kentucky, and the
Parties consent to the jurisdiction, venue and convenience of such courts, and
that any objection to this jurisdiction or venue is specifically waived.

 

13.              Severability. The Parties agree that in any event a provision
of the Agreement or any application thereof shall be judged by any court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect,
the validity, legality or enforceability of all other applications of that
provision, and of all other provisions and applications of the Agreement, shall
not in any way be affected, and that such invalid, illegal or unenforceable
provision or application shall be deemed not to be a part of the Agreement, and
that the Agreement shall then be enforced to the maximum extent allowed by the
applicable law.

 



 

 

 

14.              Assignment. The Agreement shall not be assignable by Catlett,
but shall be binding on Catlett and her estate, agents, attorneys, successors,
heirs, executors, administrators, insurers and assigns, and shall inure to the
benefit of the Companies and the Releasees, who shall be third party
beneficiaries hereof.

 

 

15.              Amendments. No amendment or modification of this Agreement
shall be deemed effective unless made in writing and signed by the Parties
hereto.

 

 

16.              Counterparts. This Agreement may be executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed the forgoing Agreement as of the
dates indicated.

 

I, CELIA CATLETT, UNDERSTAND AND AGREE THAT THE RELEASE IN THIS AGREEMENT
CONSTITUTES A FULL AND FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.

 

 

 

Date: August 21, 2019   /s/ Celia Catlett   Celia Catlett     TEXAS ROADHOUSE,
INC.   Date: August 21, 2019   By /s/ Tonya Robinson       Printed Name: Tonya
Robinson     Title: Chief Financial Officer     TEXAS ROADHOUSE HOLDINGS LLC  
By Texas Roadhouse, Inc., its manager   Date: August 21, 2019   By /s/ Tonya
Robinson           Printed Name: Tonya Robinson         Title: Chief Financial
Officer     TEXAS ROADHOUSE MANAGEMENT CORP.   Date: August 21, 2019   By /s/
Tonya Robinson     Printed Name: Tonya Robinson     Title: Treasurer

 

 

 



Annex A

 

RELEASE AGREEMENT

 

This Release (this “Release”) is given by Celia Catlett (“Catlett”) pursuant to
the terms of that certain Executive Transition and Consulting Agreement dated
August 21, 2019 (the “Consulting Agreement”), which provides for certain
consideration to be paid after the Consulting Period (as defined therein)
expires, conditioned upon Catlett first signing this general release of claims.

 

1.                  Definitions. Capitalized terms used herein and not defined
in the context in which they appear shall have the meanings given them in the
Consulting Agreement.

 

2.                  General Release, Waiver of All Claims and Potential Claims.
For and in consideration of the promises made herein by Companies in the
Consulting Agreement, the sufficiency of which is hereby acknowledged, Catlett
agrees as follows:

 

(a)               Catlett, individually and collectively, for and on behalf of
herself, her estate, agents, attorneys, successors, heirs, executors,
administrators and assigns, agrees not to file, pursue or prosecute any lawsuit,
action, charge or claim, of any nature whatsoever, against the Companies or any
of their agents, directors, shareholders, parent and subsidiary corporations,
joint venturers, officers, employees, representatives, attorneys, predecessors
and/or successors, or against any other person or entity of any kind
(collectively, the “Releasees”), both jointly and individually, and releases all
such claims, demands, causes of action, suits, debts, complaints, liabilities,
obligations, promises, agreements, controversies, damages and expenses that are
releasable by law (including, without limitation, attorneys fees and costs
actually incurred or to be incurred) of any nature or description whatsoever, in
law or equity, whether known or unknown, in connection with or arising out of
Catlett’s employment, consulting or other affiliation with the Companies, the
terms and conditions of employment or consulting with the Companies and/or her
resignation from employment and cessation of the Consulting Period with the
Companies, whether such claim is known or unknown to Catlett, accrued or
unaccrued, which she ever had, now has or may have had against Releasees since
the beginning of time through the date of execution of this Release. This
Release includes, but is not limited to, any and all claims arising under
Federal, State or local statutes, ordinances, resolutions, regulations or
constitutional provisions, each as amended, regulating employment relationships
or prohibiting discrimination in employment on the basis of sex, sexual
orientation, race, religion, national origin, age, disability and/or veterans'
status, including, but not limited to, claims arising under: Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; 42 U.S.C. §§
1981, 1981a, 1983 and 1985; the Kentucky Civil Rights Act, as amended, KRS
Chapter 344.010 et seq,; any other state laws addressing discrimination issues;
the Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.; the
Federal Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Older Workers' Benefits Protection Act; Executive Order 11246; KRS Chapters 337
and 207; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq.; the Sarbanes-Oxley Act, 18 U.S.C.
§§ 1514A, et seq.; the Pregnancy Discrimination Act; the Employee Retirement
Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq.; the Genetic Information
Non-Discrimination Act, 42 U.S.C. §§ 2000ff et seq., the minimum wage act, wage
payment law and wage discrimination statutes and workers compensation statutes
and similar state laws of Kentucky, in all instances as amended. This general
release and waiver of claims also includes, but is not limited to, any and all
claims for unpaid benefits or entitlements asserted under any plan, policy,
benefits offering or program (except as otherwise required by law), any and all
contract or tort claims, including, without limitation, claims of wrongful
discharge, assault, battery, intentional infliction of emotional distress,
negligence, and/or defamation against Releasees. Nothing in this section or any
other provision in the remainder of this Agreement shall be construed to prevent
Catlett from (i) making a claim for indemnity under law or governance documents
providing for indemnity or insurance against claims for acts or omissions in her
capacity acting as an officer or director of the Companies; or (ii) talking to,
cooperating in any investigation by, and/or filing a charge with a government
agency, including but not limited to the Securities and Exchange Commission (the
“SEC”), the U.S. Equal Employment Opportunity Commission (the “EEOC”), or any
similar state or local fair employment practices administrative agency. However,
by signing this Agreement, Catlett hereby waives the right to recover from
Releasees any relief from any charge or claim pursued or otherwise prosecuted by
her, or by persons or entities like the EEOC acting by or through her,
including, without limitation, the right to attorneys’ fees, costs, and any
other relief, whether legal or equitable, sought in such charge, claim, or other
proceeding.

 



A-1 

 

 

(b)               Catlett agrees that in exchange for a portion of the
consideration described in the Consulting Agreement, that this Release
constitutes a knowing and voluntary release and waiver of all rights or claims
she may have against the Companies or any of their agents, directors,
shareholders, parent and subsidiary corporations, joint venturers, officers,
employees, representatives, attorneys, predecessors and/or successors including,
but not limited to, all rights or claims arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621-634, as amended by the Older Workers'
Benefit Protection Act, P.L. 101-433 (“ADEA”), including, but not limited to,
all claims of age discrimination in employment and all claims of retaliation in
violation of the ADEA and any state statute or local ordinance barring age
discrimination.

 

3.                  Other Acknowledgements and Representations.

 

(a)               By giving this Release, Catlett does not waive rights or
claims that may arise after the date this Release is executed.

 

(b)               Catlett represents and warrants that the Companies advised her
to consult with an attorney prior to executing this Release and that Catlett was
provided the opportunity to do so. Catlett further represents and warrants that
the Companies provided her a period of at least twenty-one (21) days in which to
consider this Release before executing this Release.

 

(c)               Catlett represents, warrants and covenants that, as of the
date she signs this Release, (1) she is unaware of any wages (as that term is
defined by applicable state law) that are owed to her by the Companies and that
have not been paid; (2) she is unaware of any request for leave under the Family
and Medical Leave Act that was denied; (3) she has no known work-related injury,
disability, or illness, and has not requested any accommodation under the
Americans With Disabilities Act or similar state law that has not been
satisfied; and (4) she is unaware of any document, circumstance, occurrence, or
any conduct on behalf of the Companies or any of their agents, employees,
officers or directors, or any Releasee, which evidence, contain, or constitute a
violation of any law, standard, or regulation, including but not limited to a
violation of federal or state securities laws, which either has not been
properly documented by her in the Companies’ records or not been disclosed by
her to persons other than herself at the Companies, upon which representations
the Companies expressly rely in entering into this Agreement.

 

4.                  Revocation Right. For a period of seven (7) days following
the execution of this Release, Catlett has the right to revoke this Release, at
which time it will be null and void, but she will forego the right to certain
consideration as set forth in the Consulting Agreement. The release contained
within the Consulting Agreement shall remain in full force and effect despite
and revocation of this Release. Written notice of revocation must be sent to the
Companies within the seven (7) day period to the attention of Mark Simpson,
Texas Roadhouse.

 



A-2 

 

 

5.                  Governing Law; Jurisdiction; Venue. This Release shall be
governed by, subject to, and construed in accordance with the laws of the
Commonwealth of Kentucky without regard to conflict of law principles. Any
action relating to this Release shall only be brought in a court of competent
jurisdiction in the Jefferson County, the Commonwealth of Kentucky, and the
Parties consent to the jurisdiction, venue and convenience of such courts, and
that any objection to this jurisdiction or venue is specifically waived.

 

6.                  Severability. In any event a provision of the Release or any
application thereof shall be judged by any court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect, the validity, legality or
enforceability of all other applications of that provision, and of all other
provisions and applications of the Consulting Agreement or this Release, shall
not in any way be affected, and that such invalid, illegal or unenforceable
provision or application shall be deemed not to be a part of the Consulting
Agreement or Release, and that the Consulting Agreement and Release shall then
be enforced to the maximum extent allowed by the applicable law.

 

I, CELIA CATLETT, UNDERSTAND AND AGREE THAT THIS RELEASE CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS THAT ARE RELEASEABLE BY LAW.

 



              Celia Catlett               Date:           STATE OF     )       )
SS: COUNTY OF     )

 



Subscribed and sworn to before me by Celia Catlett, this _____ day of
__________, 2020.

 



      Notary Public       My Commission expires:  

 



A-3 

